United States Court of Appeals
                                                                Fifth Circuit
               IN THE UNITED STATES COURT OF APPEALS        FILED
                       FOR THE FIFTH CIRCUIT
                                                       December 11, 2006

                                                     Charles R. Fulbruge III
                           No. 05-20995                      Clerk


                       WILLIE JOHNSON, JR.,

                                              Plaintiff-Appellant,

                              versus

                STEWART & STEVENSON SERVICES INC.,

                                               Defendant-Appellee.



         On Appeal from the United States District Court
                for the Southern District of Texas
                         No. 4:03-CV-4055


Before JONES, Chief Judge, and WIENER and BARKSDALE, Circuit
Judges.

PER CURIAM:*

          The court has carefully reviewed this appeal in light of

the briefs, oral arguments, and pertinent parts of the record.

Having done so, we find no reversible error of law or fact and

therefore AFFIRM for essentially the reasons stated by the trial

court.

          AFFIRMED.




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.